Citation Nr: 0829945	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-21 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran had active service from April 1952 to April 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record reflects that the appellant was scheduled for a 
Travel Board hearing before a Veterans Law Judge in August 
2008, but that he cancelled the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In correspondence received in July 2008, the veteran 
requested that all current treatment records be obtained from 
the Dublin, Georgia, VA Medical Center (VAMC).  According to 
the January 2008 statement of the case, the claims folder 
contains outpatient treatment records from the Dublin VAMC 
through October 2007.  Any available additional VA records 
may be material to the appellant's claim since they may 
provide more medical evidence regarding the current status of 
the veteran's service-connected hypertension.  In this 
regard, it is noted that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.   See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, an effort should be made to 
obtain these VA records and any other pertinent VA treatment 
records so they can be associated with the veteran's claims 
folder.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent VA medical treatment records 
from the Dublin, Georgia, VAMC.  All 
attempts to procure records should be 
documented in the file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request that he 
submit the outstanding evidence.

2.  Then, after conducting any additional 
indicated development, including an 
examination if warranted, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased rating for 
hypertension.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

